Citation Nr: 1225230	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for total left knee replacement, previously diagnosed as postoperative left knee injury with traumatic arthritis, for the period beginning on November 1, 2008.   

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran accepted a VA examination in lieu of a hearing before RO personnel.  

In addition, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported during the March 2009 VA examination that he was not working due to knee pain.  Accordingly, TDIU is raised by the record.

In a June 2012 appellant's brief, the Veteran's representative appears to raise a claim for secondary service connection for the right knee.  The issue of service connection for a right knee disability, as secondary to the Veteran's service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a May 1976 rating decision, the RO granted service connection for a left knee injury, postoperative, with traumatic arthritis, and assigned an initial 10 percent disability rating.  At that time of the initial grant of service connection, the RO evaluated the Veteran's left knee disability under Diagnostic Code 5010.  In a May 1977 rating decision, the RO granted a higher 20 percent rating for the Veteran's left knee disability.  

In April 2007, the Veteran submitted a claim for a higher rating for left knee replacement surgery.  By a June 2007 rating decision, the RO granted a temporary total evaluation for treatment of the Veteran's left knee requiring convalescence, effective March 28, 2007, the date of surgery where the Veteran underwent a total left knee replacement pursuant to Diagnostic Code 5055.  The Veteran was advised that since there is a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  
 
In July 2008, the RO notified the Veteran that they proposed to reduce the prior evaluation of the Veteran's left knee disability from 100 percent to 30 percent based on a review of the Veteran's VA medical records from March 20, 2008, showing some improvement in his condition.  In an August 2008 decision, the RO reduced the rating for the Veteran's left knee disability, now characterized as status post left knee replacement, to 30 percent, effective November 1, 2008, pursuant to Diagnostic Code 5055.  

In September 2008, the Veteran submitted a statement in which he expressed disagreement with the rating.  The Veteran had requested a hearing before a Decision Review Officer; however, a March 2009 informal conference report shows that the Veteran accepted a VA examination in lieu of a hearing.  After undergoing a VA examination in March 2009, the RO issued a statement of the case (SOC) in April 2009 in which it continued the Veteran's 30 percent disability rating. Thereafter, the Veteran submitted a timely substantive appeal in May 2009 contending that his left knee disability caused him to be in constant pain which is severe and that it felt like it would give way at any time. In a June 2012 appellant's brief, the Veteran's representative asserts that the Veteran's left knee hurts all the time, makes him limp constantly, and pain medication helps him very little.  The Veteran's normal activities of daily living are affected.  He complains of continuous popping that is painful and episodes of a feeling of giving way.  In addition, he has stiffness and uses a knee brace provided to him by the VA hospital.  In light of these statements indicating that the Veteran's left knee disability has worsened in severity, the Board finds that the Veteran should be afforded a new VA examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes that in the last VA examination in March 2009, the VA examiner discussed in detail the severity of the scars associated with the Veteran's service-connected left knee disability.  Therefore, on remand, the RO should consider whether scars associated with the Veteran's service-connected left knee disability are entitled to separate ratings.

In addition, the Board notes that all outstanding VA medical records from June 2007 to the present should be obtained and associated with the claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Regarding TDIU, the Veteran should be provided with the notice that is required pursuant to 38 C.F.R. § 3.159 and should also be asked to complete a TDIU claim form.  Moreover, as the Veteran filed a claim for Vocational Rehabilitation benefits with VA, his Counseling, Evaluation and Rehabilitation (CER) folder should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.   Associate with the claims file all relevant VA medical treatment records from June 2007 to the present pertaining to the Veteran's left knee, to include all orthopedic consultation reports.  

2.  Contact the Veteran in writing and inform him how he can substantiate his claim for an increased rating based on TDIU. He should also be asked to complete and return a TDIU claim form. Any development action that is warranted based on his response(s) should be taken.

3.  Obtain the Veteran's CER folder. 

4.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and severity of his currently service-connected left  knee disability and entitlement to TDIU.  The examiner should note in the examination report that the claims file has been reviewed.   Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Specifically, the examiner is asked to provide a complete assessment of the severity of the Veteran's service-connected left knee disability, to include a discussion of the ranges of motion.  The examiner is also asked to state whether the Veteran's service-connected left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, to include on use or during flare-ups. The examiner should also state whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe in degree.  

The examiner should also provide a detailed description of all scars related to the Veteran's left knee disability, including whether they are painful on examination.  

In addition, the examiner should provide information concerning the impact of his service-connected left knee and bronchitis disabilities on his ability or inability to work.  Specifically, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to secure and follow substantially gainful employment solely as a result of the service-connected disabilities, taking into account his work background but not his age or other disabilities.

The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim, to include consideration of whether TDIU and a separate rating for scars is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


